Dismissed and Memorandum Opinion filed January 29, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-12-01090-CV

                    VAN WILLIAM DITTMER, Appellant

                                        V.
                       DEAN M BLUMROSEN, Appellee

                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2003-03735

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed November 13, 2012. No clerk’s
record has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On December 28, 2012, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Frost, Brown, and Busby.




                                        2